Citation Nr: 1015159	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  06-11 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

2.  Entitlement to an increased rating for posttraumatic 
stress disorder, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for shell fragment 
wound of the left knee with retained foreign body, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that denied the benefits sought on 
appeal.  (The Veteran also appealed the denial of a higher 
rating for prostate cancer, but later withdrew his appeal in 
April 2006.)  

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing at the Board's Central Office 
in Washington, DC, in November 2009.  A transcript of the 
hearing has been associated with the Veteran's claims file.

The Board acknowledges that following certification of the 
Veteran's appeal by the RO to the Board in September 2006, 
the Veteran submitted additional evidence.  The Board notes 
that the Veteran, through his representative, waived initial 
RO consideration of a portion of the newly submitted evidence 
in writing and requested that the Board review the newly 
submitted evidence in the first instance.  However, as the 
Board is taking action favorable to the Veteran in granting 
his claim for TDIU, there is no risk of prejudice to the 
Veteran in the Board's considering all of the newly submitted 
evidence in the first instance and thus no need for the Board 
to remand for review of this evidence by the RO.  See 38 
C.F.R. § 20.1304 (2009); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. 
Reg. 49,747 (1992).  Nevertheless, on remand the agency of 
original jurisdiction should consider this evidence in 
relation to the Veteran's increased-rating claims.

(The decision below addresses the Veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
Consideration of the remaining claims on appeal is deferred 
pending completion of the development sought in the remand 
that follows the decision.)


FINDINGS OF FACT

1.  Prior to November 1, 2005, the Veteran was in receipt of 
a 100 percent schedular rating for his service-connected 
prostate cancer, post radical retropubic prostatectomy.

2.  From November 1, 2005, the Veteran's service-connected 
prostate cancer, posttraumatic stress disorder, bilateral 
hearing loss, hypogonadism, shell fragment wound of the left 
knee with retained foreign body, tinnitus, and impotence have 
been of such nature and severity as to combine to prevent him 
from securing or following substantially gainful employment.


CONCLUSION OF LAW

From November 1, 2005, the criteria for an award of a total 
disability rating based on unemployability due to service-
connected disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2009).  Total ratings are authorized 
for any disability or combination of disabilities for which 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2009).  This is so, provided the unemployability 
is the result of a single service-connected disability 
ratable at 60 percent or more, or the result of two or more 
service-connected disabilities, where at least one disability 
is ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran has a combined evaluation of 90 percent for 
his various service-connected disabilities, including a 60 
percent evaluation for prostate cancer post radical 
retropubic prostatectomy.  This 60 percent rating was made 
effective as of November 1, 2005; prior to that date, the 
Veteran was in receipt of a 100 percent schedular rating for 
his service-connected prostate cancer, pursuant to 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528 (2009).  The Veteran is also 
in receipt of a 30 percent evaluation for posttraumatic 
stress disorder (PTSD), a 20 percent rating for bilateral 
hearing loss, a 20 percent evaluation for hypogonadism, a 10 
percent rating for shell fragment wound of the left knee with 
retained foreign body, a 10 percent rating for tinnitus, and 
a noncompensable evaluation for impotence.  His disability 
ratings combine to total 90 percent.  Therefore, because the 
Veteran has been rated at a total of 70 percent or more for 
multiple service-connected disabilities, including one 
disability rated at least 40 percent (prostate cancer), he 
meets the percentage threshold for consideration of a total 
rating under 38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(a)(1) 
(2009).

It is also the policy of the VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
Veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the Veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, whether 
considered under § 4.16(a) or § 4.16(b), the Board must 
evaluate whether there are circumstances in the Veteran's 
case, apart from any non-service-connected conditions and 
advancing age, that would justify a total rating based on 
unemployability.  Van Hoose, 4 Vet. App. at 363; see also 
Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 
4 Vet. App. 395 (1993).

The fact that a Veteran may be unemployed or has difficulty 
obtaining employment is not determinative. The ultimate 
question is whether the Veteran, because of service-connected 
disabilities, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Veteran contends that he should be entitled to individual 
unemployability because his service-connected disabilities 
prevent him from obtaining or maintaining gainful employment.

Relevant evidence of record consists of treatment the Veteran 
has received for his service-connected disabilities both from 
private treatment providers and at the Minneapolis VA Medical 
Center (VAMC), as well as both VA and private assessments of 
the effects of his service-connected disabilities on his 
ability to maintain employment.  The record reflects that the 
Veteran has received ongoing treatment for his PTSD as well 
as prostate cancer and related complaints, including records 
from 2004 documenting the cessation of testosterone therapy 
due to the diagnosis of his service-connected prostate 
cancer.  Records from June 2005 document the Veteran's 
complaints of increased PTSD symptomatology.  A private 
treatment visit from September 2006 reflects that the Veteran 
complained of worsening symptomatology following the 
discontinuance of the testosterone treatment.  His treatment 
provider at that time indicated that his hypogonadism "may 
be affecting his ability to function at work."  Similarly, 
the record contains a letter from the Veteran's treating VAMC 
psychiatrist, dated in February 2008, in which the 
psychiatrist noted that the Veteran has not worked since he 
was diagnosed with prostate cancer.  The examiner noted that 
the symptoms affecting the Veteran's inability to maintain 
employment include difficulty concentrating due to PTSD, 
hearing loss, and residuals of his prostate cancer.  The 
psychiatrist opined that the Veteran warranted 
"unemployability status resulting from the additive effect 
of his service[-]connected disabilities."  

In assessing the severity of the Veteran's PTSD, the Board 
notes that the record contains a May 2007 letter from a 
private psychologist and licensed counselor describing the 
current level of the Veteran's PTSD symptomatology.  In the 
letter, the examiners indicate that they conducted a lengthy 
examination of the Veteran, including multiple tests, and 
reviewed his medical history.  The examiners noted the 
Veteran's complaints of problems with work and relationships 
as well as with physical disabilities.  The examiners noted 
in particular that the Veteran has anger flare-ups and is 
often aggressive, including with both his wife and his co-
workers.  The examiners further noted the Veteran's 
complaints of being unable to concentrate and having an 
exaggerated startle response.  The Veteran also complained of 
suffering from panic attacks at least once weekly as well as 
interference with sleep, due to both his PTSD and his 
prostate cancer.  The examiners also noted that the Veteran 
reported having fleeting thoughts of suicide and experiencing 
visual hallucinations.  The examiners concluded that the 
Veteran's "PTSD symptoms have been chronic and increasing in 
recent years. . . . We do not anticipate that he will be able 
to return to work in any capacity, either full-time or part-
time."

On his application for increased compensation based on 
unemployability, the Veteran noted that he last worked full 
time in 2001, and stated that he left his last job-which was 
as president of his own engineering consulting firm-because 
of his service-connected disabilities.  Specifically, the 
Veteran stated that his PTSD and his residuals from prostate 
cancer combined to render him unable to continue working.  
However, as he has been self-employed for the majority of his 
career, the Veteran has not provided a medical opinion or 
statement from his employer suggesting that the Veteran was 
forced to retire or terminate employment as a result of his 
service-connected disabilities.  

In this case, the Board finds that the Veteran is entitled to 
a total disability evaluation because his service-connected 
disabilities render him unable to obtain or maintain gainful 
employment.  In this connection, the Board finds compelling 
the May 2007 private examiners' report, which concludes that 
the examiners "do not anticipate that he will be able to 
return to work in any capacity, either full-time or part-
time."  Similarly, the Board looks to the Veteran's treating 
VA psychiatrist, who noted in a February 2008 letter that the 
"additive effect of [the Veteran's] service[-]connected 
disabilities" render him unable to maintain gainful 
employment.  Despite the fact that the record is not complete 
regarding the Veteran's previous employment, the Board finds 
that the May 2007 examiners' assessment suggests that it 
would be impossible for the Veteran to maintain any type of 
employment due to his "chronic and increasing" PTSD 
symptomatology including panic attacks, anxiety, memory loss, 
and aggression.  In summary, the Board finds that the 
Veteran's service-connected disabilities prevent him from 
securing or following substantially gainful employment.  
Accordingly, the criteria for an award of TDIU have been met.  
The award is effective from the date the Veteran was no 
longer in receipt of a 100 percent schedular rating for his 
service-connected prostate cancer-November 1, 2005.  (The 
effect of this award is that the Veteran is at the 100 
percent rate since March 18, 2004, more than a year before 
his TDIU claim.)


ORDER

Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability from November 1, 2005, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims for increased ratings for his service-
connected PTSD and shell fragment wound of the left knee with 
retained foreign body.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, prior to its adjudication of the Veteran's 
claims, the RO issued the Veteran a notice letter in July 
2005.  That letter discussed, in part, the evidence that VA 
would obtain for the Veteran, and the evidence that it would 
be necessary for the Veteran to provide.  The letter, 
however, failed to inform the Veteran of the evidence and 
information necessary to substantiate a claim for increased 
rating; it addressed only the information and evidence 
necessary to substantiate a claim for TDIU.  Although the 
July 2005 letter provided adequate notice as to the evidence 
and information necessary to substantiate a claim for a TDIU, 
the Board nevertheless concludes that the Veteran has not 
been provided full notice in accordance with the VCAA with 
respect to the increased rating claims currently on appeal.  
The VCAA and its implementing regulations require VA to 
provide specific notice to claimants regarding information 
needed to complete an application for benefits, as well as 
specific notice regarding information or evidence required to 
substantiate the claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In particular, the Board notes that 
the duty to provide notice relating to the Veteran's claims 
was not fully satisfied prior to the initial unfavorable 
decision by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by re-adjudication of the claim).  Here, the 
Veteran has not yet been provided with full VCAA-compliant 
notice specific to his claims for increased ratings.  The 
Veteran must therefore be given the required notice with 
respect to the claims on appeal.  Accordingly, the case must 
be remanded in order to comply with the statutory 
requirements of the VCAA.   

The Board acknowledges that the record contains report of a 
prostate examination conducted at the Minneapolis VAMC in 
January 2009.  Further, the Veteran testified in his November 
2009 hearing before the undersigned Veterans Law Judge that 
he was receiving ongoing treatment for his PTSD at that 
facility.  However, the Board notes that, with the exception 
of the January 2009 examination report, the most recent 
records associated with the claims file date from November 
2007.  The Board notes that VA is required by the VCAA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim, to include relevant 
records from both Federal and private sources.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1) (2009).  
The Board further notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
Veteran's claim, the agency of original jurisdiction (AOJ) 
must attempt to obtain any examination or treatment records 
prepared since November 2007 from the Minneapolis VAMC and 
associate them with the claims file.  

A review of the Veteran's claims file further reflects that 
he has received treatment at the Minneapolis VAMC, as well as 
with private treatment providers, for his PTSD and has been 
given multiple VA psychiatric examinations.  At his most 
recent examination, in September 2005, the Veteran reported 
intrusive distressing recollections of his time in service.  
The Veteran also described experiencing panic attacks.  
Similarly, the Veteran submitted a statement from a private 
examining psychologist in May 2007 indicating that the 
Veteran had reported weekly panic attacks, as well as daily 
anxiety, inability to concentrate, and a heightened startle 
response.  Following a lengthy examination, the psychologist 
concluded that the Veteran's "PTSD symptoms have been 
chronic and increasing in recent years."

The Veteran's wife stated at the November 2009 hearing that 
the Veteran's PTSD has worsened since the date of his last VA 
medical examination in September 2005.  The Veteran also 
testified that he believes his PTSD symptoms have worsened 
since his testosterone therapy was discontinued in 2004 due 
to his prostate cancer.  

The Board notes that the Veteran is qualified, as a lay 
person, to report increased symptoms of his service-connected 
PTSD.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Likewise, where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination).  The Board notes here that the Veteran 
has claimed that his PTSD symptomatology has worsened since 
his last VA examination, which took place more than 4 years 
ago.  In light of these complaints, therefore, a remand is 
required to have examiners supplement the record with a 
report regarding the current severity of the Veteran's PTSD.  
Under these circumstances, the Veteran must be scheduled to 
undergo psychiatric examination at an appropriate VA medical 
facility.  See 38 U.S.C.A. § 5103A. 

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) and the implementing 
regulations found at 38 C.F.R. § 3.159 
(2009) are fully complied with and 
satisfied.  In particular, the AOJ must 
send to the Veteran and his 
representative a corrective VCAA notice 
that explains the information and 
evidence needed to substantiate his 
claims for increased ratings.  The 
notice must further explain what part 
of such evidence he should obtain and 
what part the AOJ will attempt to 
obtain on his behalf.  The Veteran must 
also be informed of the criteria for 
the assignment of disability ratings 
and the award of an effective date in 
cases such as this.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran must also be invited to 
submit any pertinent evidence in his 
possession, and the originating agency 
must explain the type of evidence that 
is his ultimate responsibility to 
submit and the information and evidence 
needed to substantiate his claims.  

2.  The AOJ must obtain from the 
Minneapolis VA Medical Center any 
available medical records pertaining to 
the Veteran's examination or treatment 
at that facility at any time since 
November 2007.  The AOJ must request 
that a negative response be returned if 
no such records are available.  The AOJ 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2009) as regards 
requesting records from Federal 
facilities.  All records and/or 
responses received must be associated 
with the claims file. 

3.  After securing any additional 
records, the Veteran must be scheduled 
for psychiatric evaluation at an 
appropriate VA medical facility and 
notified that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claim.  See 38 C.F.R. § 3.655(b) 
(2009).  The entire claims file, 
including a copy of this remand, must 
be made available to and reviewed by 
the examiner designated to examine the 
Veteran.  All appropriate tests and 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.

The examiner must provide a detailed 
assessment of the current severity of 
the Veteran's service-connected PTSD.  
The examiner must make all findings 
necessary to apply the rating criteria, 
paying particular attention to 
assessing the severity of the Veteran's 
PTSD symptoms.  A global assessment of 
functioning (GAF) score should be 
provided along with an explanation of 
the score's meaning.  A complete 
rationale must be provided for all 
opinions expressed.

4.  The adjudicator must ensure that 
all examination reports comply with 
this remand and the questions presented 
in the examination requests.  If any 
report is insufficient, it must be 
returned to the examiner for necessary 
corrective action, as appropriate.

5.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims remaining on appeal must be 
adjudicated in light of all pertinent 
evidence and legal authority.  
Consideration should be given to 
whether any "staged" rating is 
warranted.  Hart v. West, 12 Vet. App. 
119, 126 (1999).  If any benefit sought 
on appeal is not granted, the Veteran 
and his representative must be 
furnished a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


